DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2022 has been entered.
Claims 26-32 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US Patent Application Publication No. US 2018/0112088 A1) in view of Dukes et al (US Patent Application Publication No. US 2015/0252166 A1).
Atkinson teaches, in paragraph [0002], a water soluble pouch containing one or more pigments for coloring water based coatings. According to paragraph [0009] the one or more
pigments may be selected from a group of pigments such as a primary blue pigment, primary red pigment, a primary yellow pigment, a black pigment, a white pigment and combinations thereof.
Dukes et al teaches, in the abstract and paragraph [0019[, a black polymer derived ceramic material which may be used as a pigment having from about 30 weight% to about 60 weight% silica, from about 5 weight% to about 40 weight% oxygen, and from about 3 weight% to about 35 weight% carbon. According to paragraph [0020], 20 weight% to 80% of the carbon is free carbon and 20 weight% to 80% of the carbon is silicon bound carbon.
The instant claims are obvious over the combination of references.
As for claim 26, the combination of references results in the claimed invention.  The Atkinson reference teaches a water soluble pouch which can contain a black pigment.  Accordingly it would have been obvious to utilize any type of black pigment such as the black ceramic pigment of the Dukes et al as the black pigment without producing any unexpected results and thus arrive at the instant invention.  The water soluble pouch of the primary reference would meet the water soluble sacket of the instant claim.

As for claim 28, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of silicon bound carbon claimed falls within the range recited in the reference.
As for claim 29, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of silicon bound carbon claimed falls within the range recited in the reference.
As for claim 30, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
As for claim 31, the Dukes et al reference teaches a black ceramic pigment that contains an amount of oxygen that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
As for claim 32, the Dukes et al reference teaches a black ceramic pigment that contains an amount of oxygen that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references absent evidence showing otherwise.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
March 28, 2022